

115 SRES 165 ATS: Celebrating April 30 through May 6, 2017, as “National Small Business Week” and commending the entrepreneurial spirit of small businesses owners in the United States.
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 165IN THE SENATE OF THE UNITED STATESMay 16, 2017Mr. Risch (for himself, Mrs. Shaheen, Mr. Gardner, Mr. Markey, Mr. Inhofe, Mr. Coons, Mr. Enzi, Ms. Hirono, Mrs. Capito, Ms. Cantwell, Mrs. Ernst, Ms. Heitkamp, Mr. Kennedy, Mr. Booker, Mr. Rubio, Mr. Cardin, Mr. Young, Ms. Duckworth, Mr. Rounds, Mr. Scott, and Mr. Hoeven) submitted the following resolution; which was considered and agreed toRESOLUTIONCelebrating April 30 through May 6, 2017, as National Small Business Week and commending the entrepreneurial spirit of small businesses owners in the United States.
	
 Whereas 2017 marks the 54th anniversary of National Small Business Week; Whereas every President for more than 1/2 a century has proclaimed a week celebrating the significance of small businesses across the United States;
 Whereas, as of May 2017, there are over 28,000,000 small businesses in the United States; Whereas small businesses in the United States—
 (1)employ nearly 1/2 of the workforce of the United States; (2)comprise 99.7 percent of all employers in the United States;
 (3)employ veterans, and since 2007, 9.3 percent of all business owners have been veterans; (4)produce 1/3 of all exports of the United States; and
 (5)account for nearly 1/2 of private sector output; Whereas, on July 30, 1953, Congress established the Small Business Administration to aid, counsel, assist, and protect the small business community;
 Whereas 2 of every 3 new jobs are created by small businesses; and Whereas the President designated the week of April 30 through May 6, 2017, as National Small Business Week: Now, therefore, be it
	
 That the Senate— (1)supports the designation of the week of April 30 through May 6, 2017, as National Small Business Week;
 (2)celebrates the entrepreneurial spirit of small business owners in the United States; (3)recognizes the importance of creating a small business climate that allows for sustained, entrepreneurial success;
 (4)celebrates the invaluable contribution that small businesses make to the United States as the backbone of the economy; and
 (5)supports increasing consumer awareness of the value and opportunity that small businesses bring to local communities.